BOWMAN, Circuit Judge,
with whom ROSS, JOHN R. GIBSON and WOLLMAN, Circuit Judges, join, concurring.
I concur in the result and in most of the Court’s reasoning. I write separately only because the Court’s opinion, in my view, places undue emphasis on Skeets’ stipulation that he was an at-will employee, and thus creates a danger that our holding may be misconstrued as being based only on this stipulation.
The stipulation states that “[pjlaintiff’s job was not tenured, and under Arkansas law he was an at-will employee whose employment could be terminated at any time. Plaintiff’s only claimed source of a property interest is the department’s grievance procedures.” Skeets v. Johnson, 609 F.Supp. 793, 794 (E.D.Ark.1985). Fairly read, the stipulation simply amounts to a concession that Skeets has no property interest in continued employment unless the department’s grievance procedures create such an interest.
The holding of the Court en banc, as I understand it, is not that Skeets stipulated himself out of court with respect to his property interest claim, but that the grievance procedures upon which he relies are not, without more, sufficient to create a property interest in continued employment. For the reasons stated in the Court’s opinion, ante at 1215-1216, and somewhat more fully in my dissent from the panel opinion, Skeets v. Johnson, 805 F.2d 767, 775, 776-81 (8th Cir.1986), I believe that this holding is clearly correct. “Grievance procedures that do not establish any grounds upon which termination must be based do not in themselves create a property interest in employment.” Hogue v. Clinton, 791 F.2d 1318, 1324 (8th Cir.1986). As in Hogue, the grievance procedures in the present case do not place any substantive restrictions on defendants’ discretion in deciding to discharge Skeets nor do they even arguably “establish any grounds upon which termination must be based.” Id. Our decisions in Hogue and in this case necessarily follow from the Supreme Court’s clear-cut rejection of the proposition that procedure, absent substantive rules of entitlement, can establish a property interest. See Olim v. Wakinekona, 461 *1217U.S. 238, 248-51, 103 S.Ct. 1741, 1747-48, 75 L.Ed.2d 813 (1983). Indeed, the law is so well-established on this point that the Seventh Circuit recently has declared frivolous a claim legally indistinguishable from Skeets’ claim and has awarded attorney fees to the defendants who resisted the claim on appeal. See Weinstein v. University of Illinois, 811 F.2d 1091 (7th Cir.1987).
With the reservations here expressed concerning the significance of Skeets’ stipulation, I concur in the Court’s decision reversing the judgment of the district court and remanding the case for further proceedings.